EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Richard Elliot-Square, the Chief Executive Officer/Chief Financial Officer of Taglikeme Corp., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, theAnnual Report on Form 10-K of Taglikeme Corp. for fiscal year ended December 31, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of Taglikeme Corp. Taglikeme Corp. Date:April 15, 2014 By: /s/ Richard Elliot-Square Name: Richard Elliot-Square Title: Chief Executive Officer/Chief Financial Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to Taglikeme Corp. and will be retained by Taglikeme Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
